

115 HR 3347 IH: Viewer Protection Act of 2017
U.S. House of Representatives
2017-07-20
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS1st SessionH. R. 3347IN THE HOUSE OF REPRESENTATIVESJuly 20, 2017Mr. Pallone (for himself, Mr. Michael F. Doyle of Pennsylvania, Mr. Rush, Mr. Gene Green of Texas, Ms. DeGette, Mr. Butterfield, Mr. McNerney, Mr. Welch, Ms. Clarke of New York, Mrs. Dingell, and Mrs. Napolitano) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo establish an additional fund in the Treasury to ensure consumers do not lose access to
			 over-the-air broadcast television as a result of the reorganization of
			 broadcast television spectrum, and for other purposes.
	
 1.Short titleThis Act may be cited as the Viewer Protection Act of 2017. 2.Consumer outreach campaignThere is authorized to be appropriated to the Commission $90,000,000 to conduct a consumer outreach campaign to raise awareness of changes to the television channels available to such consumers as a result of the reorganization of broadcast television spectrum carried out pursuant to section 6403(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452(b)).
		3.Viewer protection fund
 (a)EstablishmentThere is established in the Treasury of the United States a fund to be known as the Viewer Protection Fund.
 (b)Authorization of appropriationsThere is authorized to be appropriated $1,000,000,000 to the Viewer Protection Fund. (c)Reserve source if TV Broadcaster Relocation Fund insufficient (1)Availability of fundsIf the Commission makes the certification described in paragraph (2), amounts in the Viewer Protection Fund shall be available to the Commission to make reimbursements pursuant to subsection (b)(4)(A)(i) of section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452) in order to prevent a substantial number of consumers from losing access to the signals of broadcast television licensees that are reassigned from one channel to another channel under subsection (b)(1)(B) of such section.
 (2)CertificationThe certification described in this paragraph is a certification from the Commission to the Secretary of the Treasury that the funds available in the TV Broadcaster Relocation Fund established under subsection (d) of such section are likely to be insufficient to reimburse reasonably incurred costs described in subsection (b)(4)(A)(i) of such section.
				(d)Relocation costs of radio stations for displacement of co-Located equipment
 (1)Availability of fundsIf the Commission makes the certification described in paragraph (2), amounts in the Viewer Protection Fund shall be available to the Commission to reimburse FM radio stations, in order to prevent a substantial number of consumers from losing access to such stations, for reasonable relocation costs that are incurred because of the displacement of co-located equipment from a tower or similar transmission facility due to the reorganization of television broadcast spectrum under subsection (b) of section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452).
 (2)CertificationThe certification described in this paragraph is a certification from the Commission to the Secretary of the Treasury that—
 (A)a substantial number of consumers will lose access to FM radio stations unless such stations are reimbursed for reasonable relocation costs described in paragraph (1); and
 (B)the Commission has made all necessary reimbursements under subsection (c) of this section, or no such reimbursements are necessary, in order to prevent a substantial number of consumers from losing access to the signals of broadcast television licensees that are reassigned from one channel to another channel under subsection (b)(1)(B) of such section 6403.
					(e)Reasonable costs of MVPDs
 (1)Availability of fundsIf the Commission makes the certification described in paragraph (2), amounts in the Viewer Protection Fund shall be available to the Commission to reimburse multichannel video programming distributors, in order to prevent a substantial number of consumers from losing access to signals of broadcast television licensees carried by such distributors, for reasonable costs incurred by such distributors in order to continue to carry such signals due to the reorganization of television broadcast spectrum under subsection (b) of section 6403 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452).
 (2)CertificationThe certification described in this paragraph is a certification from the Commission to the Secretary of the Treasury that—
 (A)a substantial number of consumers will lose access to signals of broadcast television licensees carried by multichannel video programming distributors unless such distributors are reimbursed for reasonable costs described in paragraph (1); and
 (B)the Commission has made all necessary reimbursements under subsection (c) of this section, or no such reimbursements are necessary, in order to prevent a substantial number of consumers from losing access to the signals of broadcast television licensees that are reassigned from one channel to another channel under subsection (b)(1)(B) of such section 6403.
 (f)LimitationFunds made available to the Commission under this section shall only be available until the end of fiscal year 2022.
			(g)Unused funds
 (1)Low-power television and television translator relocation costsIf the Commission makes the certification described in paragraph (2) of subsection (c), after the Commission makes the reimbursements under paragraph (1) of such subsection, amounts in the Viewer Protection Fund shall be available to the Commission to reimburse low-power television stations and television translator stations, in order to prevent a substantial number of consumers from losing access to such stations, for reasonable relocation costs that are incurred—
 (A)because of assignment of displacement channels to such stations by the Commission in the reorganization of television broadcast spectrum under section 6403(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452(b)); and
 (B)after such assignment. (2)Transfer to general fundIf any amounts remain in the Viewer Protection Fund after the end of fiscal year 2022, the Secretary of the Treasury shall transfer such amounts to the general fund of the Treasury.
				
					(3)
					Low-power television and television translator usage rights
 Nothing in this subsection shall be construed to alter the spectrum usage rights of low-power television stations or television translator stations.
				4.Transition period
 Not later than 30 days after the date of enactment of this Act, the Commission shall, by order, delegate to the Media Bureau of the Commission the authority to—
 (1)modify the transition period for relocation of specific broadcast television licensees in accordance with the reassignments of television channels made under section 6403(b) of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1452(b)), if the Bureau determines that such modification is necessary to ensure that no licensee is forced to stop broadcasting due to reasons outside the licensee’s control; and
 (2)impose appropriate penalties should a licensee fail or refuse to complete relocation within such transition period (as modified under paragraph (1)) other than for reasons outside the licensee’s control.
 5.DefinitionsIn this Act: (1)Broadcast television licenseeThe term broadcast television licensee has the meaning given such term in section 6001 of the Middle Class Tax Relief and Job Creation Act of 2012 (47 U.S.C. 1401).
 (2)CommissionThe term Commission means the Federal Communications Commission. (3)Multichannel video programming distributorThe term multichannel video programming distributor has the meaning given such term in section 602 of the Communications Act of 1934 (47 U.S.C. 522).
			